Citation Nr: 1812731	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-31 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a hysteroscopy with resection of polyps.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a right shoulder condition.

4. Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a cervical spine condition.

6.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1975 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in December 2017.  A transcript of that videoconference hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.


Hysteroscopy with Residuals of Polyps

The Veteran filed a claim for hysterectomy residuals in December 2009.  In June 2011, the RO granted service connection for hysteroscopy with polyp resection residuals and assigned a noncompensable rating.  The Veteran's relevant private treatment records indicate that the Veteran underwent a hysterectomy and oophorectomy in January 2008 due to uterine fibroids.  The Veteran previously had a hysteroscopy with removal of polyp in November 1996 during active duty service.  A December 2010 VA examination report indicates that the Veteran reported pelvic pain with heavy menstrual periods and severe dysmenorrhea prior to her in-service surgery, and that these symptoms continued after service.  However, following a hysterectomy the Veteran's vaginal bleeding and abdominal pain ceased.  An August 1996 radiology report indicates that the Veteran had a small fundal uterine fibroid.  Additional treatment records indicate that the Veteran had an endometrial polyp with secretory changes.  Current reported hysterectomy residuals include stress incontinence and pelvic pain.  A December 2016 VA examination report provides a history of fibroid diagnosis in 1996 followed by surgery, with continued abdominal pains, total hysterectomy with subsiding abdominal pain in 2008 followed by urinary incontinence.

It is unclear from the record whether the Veteran's hysterectomy is related to her active duty symptoms, uterine fibroid, and hysteroscopy procedure.  Accordingly, this claim must be remanded for procurement of an addendum opinion.

Service Connection Claims

First, addressing the Veteran's sleep apnea claim, the Board notes that the Veteran has a current sleep apnea diagnosis.  At the Veteran's December 2017 hearing, she explained that upon returning from Operation Desert Storm and Desert Shield, her sleep pattern was irregular, she would only sleep two or three hours a night, and that her friends told her that she would stop breathing while she slept.  She stated that she brushed it off and went to sick call for insomnia.  She also explained that she could feel herself stop breathing but that she did not know what her condition was.  At her April 1997 separation physical she reported difficulty sleeping which had its onset it 1991.  She reported that she also had headaches, and that her sleep issues got progressively worse, continuing after she retired.  The Veteran stated that she went to VA for a sleep study because her brother was worried about her because she was sleeping on the couch and had stopped breathing.  A 2003 private treatment record denotes suspected obstructive sleep apnea.  A 2009 treatment record indicates that the Veteran reported a 20 year history of insomnia.  The Veteran underwent a sleep study in January 2011 through the Birmingham VA Medical Center (VAMC), which confirmed that she has severe obstructive sleep apnea.  A negative etiology opinion was provided in April 2014 that was predicated on the Veteran not being diagnosed with obstructive sleep apnea until 2010 and the Veteran's post-service weight gain.  The Veteran's weight fluctuated during her active duty service; her October 1975 enlistment physical reflects a weight of 144 lbs. and her April 1997 retirement physical reflects a weight of 184 lbs.  Based on the foregoing, remand of this claim is required for provision of an addendum opinion addressing in-service weight gain, the 2003 suspected diagnosis of sleep apnea, and the Veteran's Board hearing testimony.

Second, addressing the Veteran's right shoulder, left shoulder, cervical spine, and lumbar spine claims, at the Veteran's December 2017 Board hearing, she indicated that while she did not incur specific injuries, she did complete strenuous physical activity to include ruck sacking on 20 mile road marches, carrying heavy weight and equipment including weapons and wearing a steel pot, and doing physical training in the rain and cold.  The Veteran stated that this wore on her body and that she visited a doctor for joint pain between 1997 and 2007 but that the doctor was no longer in Delaware and that there were no available records.  The Veteran reported joint pain on her April 1997 retirement physical starting in 1991.  Other than confirming diagnoses of degenerative arthrosis of the bilateral shoulders and degenerative disc disease of the cervical and lumbar spine for the purposes of ruling out Gulf War related illness in January 2011, no etiology opinions were provided with regard to the Veteran's left shoulder or cervical spine. As for the Veteran's right shoulder and lumbar spine claims, etiology opinions were provided in April 2014 but do not address the possibility of wear and tear caused by the Veteran's active service duties.  Accordingly, remand of these claims is required for procurement of a supplemental opinion addressing the Veteran's December 2017 Board hearing testimony.

Finally, as the Veteran's claims are being remanded and the Veteran is currently in receipt of medical treatment from VA medical providers, on remand any outstanding VA medical records relevant to the claims on appeal should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records relevant to the claims being remanded and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to a qualified examiner for a supplemental opinion addressing the Veteran's service-connected hysteroscopy with resection of polyp residuals.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.
b. Then, provide the following opinion:

i. Is the Veteran's hysterectomy and oophorectomy due to uterine fibroids etiologically related to or an extension (or progression) of her service-connected hysteroscopy with polyp resection?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Provide the Veteran's claims file to a qualified examiner for a supplemental opinion addressing the Veteran's obstructive sleep apnea.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Then, after reviewing the Veteran's December 2017 Board hearing testimony and service treatment records relevant to in-service weight gain, provide the following opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's obstructive sleep apnea: (1) began during active service; or (2) is otherwise related to any in-service event or injury.  The examiner should discuss the Veteran's 2003 suspected diagnosis of sleep apnea, 2009 private treatment records describing a 20 year history of insomnia, and her December 2017 Board hearing testimony.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Provide the Veteran's claims file to a qualified examiner for a supplemental opinion addressing the Veteran's right and left shoulder claims.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Then, provide the following opinion:

ii. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's right and left shoulder conditions: (1) began during active service; or (2) are otherwise related to any in-service event or injury to include the Veteran's physical duties over the course of her active duty service as described at her December 2017 Board hearing.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Provide the Veteran's claims file to a qualified examiner for a supplemental opinion addressing the Veteran's cervical and lumbar spine claims.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Then, provide the following opinion:

iii. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's cervical and lumbar spine conditions: (1) began during active service; or (2) are otherwise related to any in-service event or injury to include the Veteran's physical duties over the course of her active duty service as described at her December 2017 Board hearing.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




